DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-10 in the reply filed on 08/30/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden between the distinct inventions as the inventions have shared subject matter.  This is not found persuasive because each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search by their separate classifications despite containing shared subject matter.
	The requirement is still deemed proper and is therefore made FINAL.

Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/30/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dallarosa et al. (US20170021455A1).
Regarding Claims 1, 3 and 6, Dallarosa teaches method for additively manufacturing an object, the method comprising: 
applying heat to a first plurality of metallic particles in a powder bed using a first heat source, the first heat source being one of multiple heat sources configured into an array, the first heat source generating a first melt pool; [0047]
simultaneously applying heat to a second plurality of metallic particles in the powder bed using a second heat source of the multiple heat sources in the array to generate a second melt pool, [0038, 0047]
the first plurality of metallic particles separated from the second plurality of metallic particles by a distance, [0120] (See Figures 22-23 as a length of metallic particles each a distance away are heated by an array that moves across the powder bed) 
the distance and an amount of heat from each heat source (are considered controlled) as a combined melt pool is generated that is larger in size and encompasses the first and second melt pools; and allowing the combined melt pool to solidify to form the object [0087]. 
The heat sources are in the form of lasers [0053]
Regarding Claims 2, 4 and 10, Dallarosa teaches the array is comprised of two or more n rows and two or more m rows where each heat source may be used to generate additional melt pools [0067, 0072] thus anticipating the configuration of m x m or n x m where n is less than m. 
Regarding Claim 4, as the array generates a combined melt pool, the use of the heat sources is considered to comprise the step of selectively controlling the heat sources which joins a melt pool with a size and shape.
Regarding Claim 10, single and 2D arrays may be configured to be connected together as well as multiple 2D arrays to form a larger 2D array [0077], this is considered to read on both symmetrical and asymmetrical, or non-rectangular configurations of arrays. (A 3x3 joined with a 1x4 array for example could only be joined to form a symmetric or asymmetric 2D array) 
Regarding Claim 5, the optical head is configured to be moved with said motion being controllable [0048]
Regarding Claim 7, the array is configured to move relative to the powder bed in a first direction previous melt pools are considered to solidify as the beams move in the powder bed [0012]
Regarding Claim 8, the powder can be a titanium alloy [0042] 
Regarding Claim 9, the light sources are taught to produce a beam with a given spot size [0057, 0121] which are considered to have a controlled or defined diameter and pitch. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738